On Motion for Rehearing.
HAWKINS, Presiding Judge.
In the motion for rehearing appellant calls attention to the objections to the introduction of his confession. As we understand from such objections appellant’s position is that where the warning to appellant does not particularize the offense with which he is charged, and the statement made by him does not disclose an offense, no evidence is admissible in aid of the confession to identify the offense to which it relates.
In construing Art. 727, C.C.P., it has been consistently held, since Jenkins v. State, 60 Tex.Cr.R. 236, 131 S.W. 542 was decided, that no outside evidence could be received to supplement the omission in the warning of any of the matters required to be therein by the statute. The case of Conn v. State, 140 Tex.Cr.R. 202, 143 S.W.2d 1036, decided in October, 1940, follows such holding, and many cases are cited in the opinion.
Appellant seeks now to have us hold that the same restrictive rule should be applied to the confession itself. This, we think, would be unreasonable. Many confessions fall short of showing an offense against the party making it, but facts stated in the confession may be so related to the offense shown by other evidence as to make appellant’s criminal connection with the offense app„ear.
*559Expressions may be found in some opinions such as “the confession must be complete within itself,” and this may have misled appellant into urging the objections here dealt with. However, an examination of such cases will reveal that the court had reference to a defective warning given accused.
The motion for rehearing is overruled.